[J-18-2019]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  :   No. 755 CAP
                                                :
                      Appellee                  :
                                                :   Appeal from the Orders entered on
                                                :   January 29, 2003, March 25, 2003
               v.                               :   and August 26, 2011 in the Court of
                                                :   Common Pleas, Philadelphia County,
                                                :   Criminal Division at CP-51-CR-
 KEVIN PELZER,                                  :   1031752-1988, denying in part post
                                                :   conviction relief. (Nunc pro tunc
                      Appellant                 :   appeal rights reinstated on June 1,
                                                    2017.)

                                                    SUBMITTED: February 4, 2019



                                            ORDER


PER CURIAM                                              DECIDED: November 26, 2019

       AND NOW, this 26th day of November, 2019, the appeal is DISMISSED.

Presently, because Pelzer is not currently sentenced to death, this Court lacks jurisdiction

over the appeal. See 42 Pa.C.S. § 9546(d) (providing this Court with exclusive appellate

jurisdiction over “a final order” in a “case in which the death penalty has been imposed”).

       The case is REMANDED to the Philadelphia Court of Common Pleas for

sentencing pursuant to our previous mandate in Commonwealth v. Daniels and Pelzer,

104 A.3d 267, 319 (Pa. 2014).

       Justice Dougherty files a concurring statement joined by Justice Mundy.

       Justice Wecht files a concurring statement joined by Justice Donohue.

       Chief Justice Saylor and Justices Baer and Todd did not participate in the

consideration or decision of this matter.